The complaint fails to allege facts from which it might be found that the landlord did not seek possession of the space for its “immediate and personal use”. Such a requirement is not fulfilled by the allegation that the landlord did not use the space for the specific phase of its business for which it sought possession. Johnston, Acting P. J., Adel, Sneed and Wenzel, JJ., concur; MacCrate, J. dissents and votes to affirm, with the following memorandum: On the face of the complaint it does not appear that the landlord was not going to operate a restaurant at a profit and merely as an accessory to its main business. Had the landlord sought possession for its main business, the tenant might have resisted and established that the landlord did not require the space.